695 S.E.2d 454 (2010)
STATE EMPLOYEES
v.
NC DEPT. OF STATE.
No. 487A09.
Supreme Court of North Carolina.
March 19, 2010.
E. Hardy Lewis, Raleigh, for State Employees Association.
Kieran Shanahan, Raleigh, Joyce S. Rutledge, Legal Counsel, for NC Dept. of State Treasurer.
The following order has been entered on the motion filed on the 17th of March 2010 by Amici Curiae (NC Press Assoc. and NC Assoc. of Broadcasters) to Participate in Oral Argument:
"Motion Allowed by order of the Court in conference this the 19th of March 2010."